     Case 3:21-cv-01953-E-BN Document 8 Filed 09/01/21   Page 1 of 1 PageID 99



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

WOODROW J. JONES, SR.,                  §
                                        §
              Plaintiff,                §
                                        §
V.                                      §         No. 3:21-cv-1953-E
                                        §
EQUAL EMPLOYMENT                        §
OPPORTUNITY COMMISSION, ET              §
AL.,                                    §
                                        §
              Defendants.               §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Objections were filed. The District Court reviewed de

novo those portions of the proposed findings, conclusions, and recommendation to

which objection was made, and reviewed the remaining proposed findings,

conclusions, and recommendation for plain error. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

        SO ORDERED this 1st day of September, 2021.




                                      _________________________________________
                                      ADA BROWN
                                      UNITED STATES DISTRICT JUDGE
